Citation Nr: 0637800	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  99-08 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for ingrown toenails.

2.  Entitlement to service connection for residuals of a root 
canal.

3.  Entitlement to an initial disability rating higher than 
20 percent for a chronic lumbar strain with degenerative disc 
disease.

4.  Entitlement to an initial disability rating higher than 
20 percent for a status post cervical spine fracture with 
chronic cervical strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler


INTRODUCTION

The veteran served on active duty from July 1988 to April 
1998.

This matter came to the Board of Veterans' Appeals (Board) 
from a December 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing before the RO in July 1999.  This 
matter was remanded in March 2004.

The March 2004 Remand instructed the RO to contact the 
veteran with regard to whether he desired to continue to 
pursue his appeals of entitlement to service connection for 
ingrown toenails, and residuals of a root canal.  In March 
2004, the RO contacted the veteran with regard to such 
inquiry, however, the veteran did not respond.  Thus, the 
Board will proceed with a decision on the merits with regard 
to these issues.

A December 1998 rating decision, in pertinent part, granted 
entitlement to service connection for status post fracture, 
cervical spine with chronic cervical strain, assigning a 10 
percent disability rating, effective April 2, 1998, and 
granted entitlement to service connection for lumbar strain 
with degenerative disc disease, assigning a 10 percent 
disability rating, effective April 2, 1998.  The veteran 
perfected an appeal as to the disability ratings assigned.  A 
November 1999 supplemental statement of the case reflects 
that a 20 percent rating was assigned to the veteran's lumbar 
spine disability, effective April 2, 1998.  Per a December 
2004 rating decision, a 20 percent rating was assigned to the 
veteran's cervical spine disability, effective April 2, 1998.  
Although increased ratings were granted, these issues remain 
in appellate status, as the maximum schedular rating has not 
been assigned for each service-connected disability.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to increased disability ratings for 
cervical spine and lumbar spine disabilities are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.



FINDINGS OF FACT

1.  The veteran does not have a current chronic disability of 
ingrown toenails.  

2.  The veteran's dental problems are not as a result of 
trauma in service, nor was he a prisoner of war.


CONCLUSIONS OF LAW

1.  An ingrown toenail was not incurred or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  Dental disability was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.381 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on a claim for VA benefits.  In this 
case, the veteran claimed entitlement to service connection 
for ingrown toenails and residuals of a root canal prior to 
enactment of the VCAA.  The veteran's appeal stems from a 
December 1998 rating decision which denied service 
connection.  In March 2004, a VCAA letter was issued.  The 
VCAA letter notified the veteran of what information and 
evidence is needed to substantiate his claims, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claims.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  The contents of 
the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his service connection claims, and 
to respond to VA notices.  Therefore, to decide the appeal 
would not be prejudicial to the claimant.  

In March 2006, the veteran was provided with the type of 
information and evidence necessary to establish a disability 
rating and an effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

The veteran was afforded a VA examination in June 1998 
pertaining to his claim of service connection for ingrown 
toenails.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
service connection issues on appeal.

Ingrown toenails

A service medical record dated in September 1992 reflects a 
complaint of an ingrown toenail in the great toe of the left 
foot.  The area was cleaned and a small wedge was removed 
from the lateral side of the toenail.  An examination 
performed for separation purposes in March 1998 reflects that 
the veteran's feet were clinically evaluated as normal.  

In June 1998, the veteran underwent a VA examination.  He 
reported that during service his left toenail underwent a 
"wedge cut" for treatment of an ingrown nail.  He denied 
any recurrences.  Upon physical examination, the examiner's 
impression was toenails within normal limits, status post 
ingrown toenails.

Although service medical records do reflect treatment for an 
ingrown toenail, the evidence of record does not reflect any 
current ingrown toenail disability.  Thus, although the 
veteran sought treatment for an ingrown toenail in service, 
this appears to have been acute and transitory, thereby fully 
resolved as there is no evidence of residuals.  As such, in 
the absence of proof of a present disability, there can be no 
valid claim of service connection.  A veteran's belief that 
he is entitled to some sort of benefit simply because he had 
a disease or injury while on active service is mistaken, as 
Congress has specifically limited entitlement to service 
connection to cases where such incidents have resulted in a 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In the absence of a current disability, there can be no valid 
claim of service connection.  It follows that there is not 
such an approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision.  
38 U.S.C.A. § 5107(b).

Residuals of root canal

In April 1998, the veteran filed a claim for compensation for 
residuals of a root canal.  He contends that as a result of a 
root canal performed in service, he has a space between his 
teeth which traps food particles and causes pain.  

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381.  The provisions of 38 C.F.R. § 3.381(a) provide that 
service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  See 38 C.F.R. § 3.381(a) (as in effect prior to 
June 8, 1999).  As to each noncompensable service-connected 
dental condition, a determination will be made as to whether 
it is due to a combat wound or other service trauma.  
38 C.F.R. § 3.381(e) (as in effect prior to June 8, 1999).  
Periodontal disease and replaceable missing teeth, among 
certain other dental conditions, are not disabling, and may 
be considered service-connected solely for the purpose of 
determining entitlement to VA outpatient dental treatment.  
38 C.F.R. § 4.149.

The dental regulations were revised, effective June 8, 1999, 
to clarify requirements for service connection of dental 
conditions and to provide that VA will consider certain 
dental conditions service-connected for treatment purposes if 
they are shown in service after a period of 180 days.  38 
C.F.R. § 3.381 (2006).  The regulation now provides that 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses and periodontal disease will be considered 
service connected solely for the purpose of establishing 
eligibility for outpatient dental treatment as provided in § 
17.161 of this chapter, but not for purposes of compensation.  
See 38 C.F.R. § 3.381(a).

In general, a veteran with a service-connected noncompensable 
dental condition is classified as Class II, and entitled to 
one-time treatment for the condition, if application is made 
within a certain time period after service.  38 C.F.R. § 
3.381(b).  However, if the dental condition is due to combat 
wounds or service trauma, the veteran is eligible for Class 
II(a) treatment, consisting of all treatment indicated as 
reasonably necessary for the treatment of such condition.  38 
C.F.R. § 17.161(c).  Thus, the significance of a finding that 
a dental condition is due to service trauma is there are no 
restrictions as to one-time treatment or time limit of 
application.

Initially, the Board notes that the service dental records on 
file do reflect treatment for periodontal disease, but do not 
reflect that the veteran underwent a root canal or received 
any other treatment due to any in-service traumatic incident.  
Indeed the record shows that in November 1993, the veteran 
was referred to dental services due to receiving a blow to 
the maximal anterior teeth.  There was no fracture to teeth 
seven through ten, but there was a minor contusion to labial 
mucosa area numbers nine and ten.  No treatment was 
administered however, and the veteran was merely advised of 
possible sequelae to trauma and a possible need for root 
canal treatment.  The dental records thereafter do not 
reflect that the veteran underwent root canal treatment or 
any other treatment as a result of the November 1993 
incident.  Moreover, an examination performed for separation 
purposes in March 1998 reflects that the veteran was 
classified in Class II.  

The veteran has submitted no post-service medical records to 
support a finding that he incurred residuals from trauma 
sustained in November 1993.  While service connection may be 
established for treatment purposes for his claimed condition, 
the regulations listed above clearly prohibit service 
connection for purposes of compensation where the disability 
involves replaceable missing teeth or periodontal disease.  
38 C.F.R. § 3.381.  As neither condition is recognized by the 
applicable regulations as a disability for which VA 
compensation may be granted, the veteran's claim is not 
warranted.  See 38 C.F.R. § 3.381 (periodontal disease is not 
a disability for compensation purposes).  Service medical 
records do not reflect any treatment for dental disability 
during service, nor do they reflect any residuals from 
November 1993 trauma to the teeth.  Additionally, there is no 
evidence that the veteran was a prisoner of war.  No dental 
condition other than treatment for periodontal disease is 
shown.  Service connection for missing teeth and periodontal 
disease for compensation purposes is not legally permitted, 
and to that extent, as a matter of law this claim must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

As noted, there was no evidence of any in-service dental 
trauma which resulted in residuals, additional loss of teeth, 
malunion or nonunion of the maxilla, or loss of body of the 
maxilla or mandible.  See generally, VAOPGCPREC 5-97; 38 
C.F.R. 4.150, Diagnostic Codes 9913-9916.  Consequently, 
there is no basis for entitlement to service connection for 
residuals of a root canal for compensation purposes.

As indicated in the December 1998 rating decision, the 
veteran may wish to contact the VA dental clinic for further 
information regarding outpatient dental treatment.


ORDER

Entitlement to service connection for ingrown toenails is 
denied.  

Entitlement to service connection for residuals of a root 
canal is denied.


REMAND

In light of the VCAA, the Board has determined that further 
development is necessary with regard to the issues of 
entitlement to an initial disability rating higher than 20 
percent for a chronic lumbar strain with degenerative disc 
disease, and entitlement to an initial disability rating 
higher than 20 percent for a status post cervical spine 
fracture with chronic cervical strain.

In support of his claim of entitlement to increased 
disability ratings for his lumbar and cervical spine 
disabilities, the veteran submitted a September 2004 private 
evaluation from Northern California Neurological Surgeons, 
specifically C. Cobb, M.D.  It appears that such evaluation 
was performed as recommended by C. Kryski, M.D.  Moreover, a 
February 2005 operative report from Pain Diagnostic and 
Treatment Center, LP, reflects that the veteran would obtain 
follow-up treatment with Dr. Cobb and also referenced Dr. 
Kryski.  The evidence of record does not contain any medical 
records from Dr. Kryski, and does not contain any further 
medical records from Dr. Cobb.  

In light of review of the September 2004 and February 2005 
treatment reports, it appears that there may be outstanding 
private medical records pertaining to treatment for his 
cervical and lumbar spine disabilities.  The Board 
acknowledges that subsequent to May 2003 and March 2004 VCAA 
notices, the veteran did not specifically identify any 
medical providers nor did he submit the appropriate releases 
with regard to any medical providers, however, such 
outstanding evidence may be relevant in assessing the 
severity of the veteran's disabilities and thus additional 
effort is required to obtain the records.  Thus, the RO 
should contact the veteran to obtain medical releases (VA 
Form 21-4142) with regard to medical records from Dr. Kryski 
and Dr. Cobb, and then request these medical records.  The 
Board notes that the requisite addresses for these medical 
providers are referenced in the September 2004 and February 
2005 medical reports on file.  

The veteran is advised that he has an obligation to cooperate 
fully with VA's efforts to obtain the medical records.  38 
C.F.R. § 3.159(c)(1)(i).  While VA has a duty to assist the 
veteran in the development of his claim, the veteran has a 
duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

Additionally, the veteran should be afforded a new VA 
examination to determine the current severity of his service-
connected lumbar spine and cervical spine disabilities.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran 
to obtain the necessary releases (VA 
Form 21-4142) from the veteran with 
regard to C. Kryski, M.D. and C. Cobb, 
M.D., and any other identified medical 
providers.  After obtaining any 
necessary consent from the veteran, the 
RO should take appropriate action to 
request all pertinent private treatment 
records from Dr. Kryski, Dr. Cobb, and 
any other identified medical providers.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

2.  The veteran should be afforded an 
orthopedic examination to determine the 
current severity of his lumbar and 
cervical spine disabilities.  It is 
imperative that the claims file be made 
available to and reviewed by the examiner 
in connection with the examination.  All 
clinical and special test findings should 
be clearly reported, and pertinent 
orthopedic and neurological findings 
should be reported to allow for 
application of both old and new rating 
criteria for disability of the spine.  
The examination of the thoracic and 
cervical spine should include range of 
motion studies.  With regard to range of 
motion testing, the examiner should 
report at what point (in degrees) that 
pain is elicited as well as whether there 
is any other functional loss due to 
weakened movement, excess fatigability or 
incoordination.  The examiner should 
report any specific information as to the 
frequency and duration of incapacitating 
episodes in the past 12 months, and a 
description of all neurologic 
manifestations, to include, but not 
limited to, radiating pain into an 
extremity, and bowel or bladder 
impairment.  The examiner should also 
specifically state if ankylosis and 
muscle spasm are present.  All opinions 
and conclusions expressed must be 
supported by a complete rationale in a 
report.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the benefits sought 
are warranted.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


